Title: Randolph Jefferson to Thomas Jefferson, 13 February 1815
From: Jefferson, Randolph
To: Jefferson, Thomas


          
            Dear brother.— Snowden  February 13: 1815
            I have concluded to send over Squire, after the bitch that you was so good to give me, when I was over as I should be extreemly happy to get her, if she has not pupt, or if she has and he can make out to bring her and some of the pupies. I can send of over for the rest at  Easter, without mr Randolph will let old Stephen come over and bring the rest for me. if the bitch has no more then too Squire can bring them him self, I have waited expecting to see stephen every day, but the reason I suppose his not coming is that mr Randolph has not reternd yet from below. as for my watch I have bin without her so long that I am intirely weand from her, however if mr Randolph should of reternd and brought her, I should be extreemly happy once more to receive her agane. I would be extreemly oblige to you for a few scions, of your good fruit, of apple & cherry. if it should not be too late to moove them now, also or any other fruit that you would oblige me with, that you have to spare also a few cabbage seed and ice lettuce seed. if it is but one half spoon full provided you have as many to spare without disfernishing yourself. I expect I shall be summonsed over to march court on account of Randolph & Craven patons sute in albemarle court. I am at the greatest loss immagenable for the want of my watch. if mr Randolph has not reternd yet I shall be oblige to send down to verino but I am still in hopes there will not be any occasion to do that, as he must certainly have reternd long before this time. my wife Joins me in love and respect to you and family. I am your most affectionately.—
            Rh; Jefferson
          
          
            do pray Sir give Squire such derections in respect to the bitch as you think most necessary. and you will very much oblige me
            your most affectionately.Rh: Jefferson
          
        